Title: From George Washington to William Jackson, 12 January 1783
From: Washington, George
To: Jackson, William


                        
                            Sir
                            Head Quarters Newburgh Janry 12th 1783
                        
                        I have duly received your Letter of the 10th with its several enclosures.
                        I am pleased to learn that all the Cloathing on hand was to be forwarded last week, I hope no accident has
                            intervened to prevent it; and that the number of shirts will be augmented so as to give every Man two including those
                            lately sent on—this, from the encouragement which had been given, I have assured the Army will be the case. I am Sir Your
                            Most Obed. Servt.
                    